DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments 
The Amendments to the Claims filed 05/02/2022 have been entered.  The minor informalities have been addressed by amendments and objections to claims 17 and 21 thereto are withdrawn accordingly. The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 17-21 are withdrawn in view of the Applicant's amendments and arguments. Regarding the limitations “a Napoleon configuration” recited in claim 17 and “an annular Napoleon configuration” recited in claim 18, the claim interpretations are presented below for recordation purposes. 

Claim Interpretation
In light of applicants’ response presented in the Remarks filed 05/02/2022, the limitations “a Napoleon configuration” recited in claim 17, or “an annular Napoleon configuration” recited in claim 18 will be interpreted, in view of the disclosures of the specification and Drawings of claimed invention Fig. 3 and Fig. 4, as: "conventionally, layered bed structures (sometimes referred to as Napoleons) have been used when attempting to perform capture of CO2 from low concentration sources. The goal of such layered bed structures can be to provide a high adsorbent capacity per unit volume, a high adsorbent utilization, or a combination thereof (Specification, paragraph [0004])” and “if desired, a plurality of modules can then be arranged in an assembly, array, or other convenient grouping of multiple modules to facilitate larger scale separation. An example of a grouping of multiple modules can be a Napoleon, such as a Napoleon based on stacking of the radial flow adsorbent bed modules in rows and/or columns, or a Napoleon based on organizing the radial flow adsorbent bed modules into a series of stacked annular shapes around a common central annular volume (referred to herein as an annular Napoleon) (Specification, paragraph [0028])" which is considered to be consistent with the specification and also considered to be consistent with the interpretation that those skilled in the art would reach (See MPEP 2111).

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows:
Claim 21
Line 3, “adsorbent bed sections 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 17-21. A system for separating CO2 from a dilute feed, comprising:
a plurality of radial flow adsorbent bed modules arranged in a Napoleon configuration, a radial flow adsorbent bed module comprising:
a plurality of adsorbent bed sections, the adsorbent bed sections comprising a bed inner surface that faces a central axis of the radial flow adsorbent bed module and a bed outer surface at a larger radial distance from the central axis than the bed inner surface, the adsorbent beds comprising one or more adsorbents having amine functional groups, and 
a plurality of heat transfer sections, the plurality of heat transfer sections alternating with the plurality of adsorbent bed sections in the radial flow adsorbent bed module, the heat transfer sections comprising one or more heat transfer fluid conduits oriented substantially along an axial direction of the radial flow adsorbent bed module, the heat transfer sections comprising a transfer section inner surface that faces a central axis of the radial flow adsorbent bed module and a transfer section outer surface at a larger radial distance from the central axis than the interior surface, wherein the bed inner surfaces and the transfer section inner surfaces define an central volume, and wherein the radial flow adsorbent bed module comprises a substantially annular shape, is considered novel.
A closest prior art to Kalbassi et al. (US 2015/0360167 A1) disclose a radial U-flow adsorption unit for removing at least one gaseous component from a gas mixture, said unit comprising: (i) an outer tubular side wall comprising a first end and a second end opposite said first end, said first and second ends being closed by first and second end walls respec­tively; (ii) an elongated annular bed comprising at least one selectively adsorbent material, said annular bed being located co-axially within said outer tubular side wall thereby defining a first annular space between said side wall and said annular bed, said annular bed defining a central channel in fluid communication with said first annular space through said annular bed; (iii) at least one gas inlet located in said side wall and in fluid communication with said first annular space; and (iv) a gas outlet located in an end wall of said unit and in fluid communication with said central channel.
A pertinent prior art to Gebald et al. (US 2017/0326494 A1) discloses a gas separation unit for the separation of a first gas from a mixture containing said first gas as well as further gases different from the first gas by using a cyclic adsorption/desorption process using a loose particulate sorbent material for gas adsorption, wherein said particulate sorbent material is arranged in at least two stacked layers wherein each layer comprises two sheets of a flexible fabric material which is gas permeable but impermeable to the loose particulate sorbent material, wherein the unit has a gas inlet side or gas inlet manifold through which an inflow of gas mixture enters the unit and a gas outlet side or gas outlet manifold through which a gas outflow exits the unit, the gas pathway between the inflow and the outflow being confined in the unit to pass through at least one layer; wherein said layers are arranged in the unit such that the inflow passes through the inlet face, subsequently through the particular sorbent material located in the cavity of the respective layer, subsequently to exit the respective layer through the outlet face to form the gas outflow; wherein the layers are arranged such that inlet faces of adjacent layers are facing each other enclosing gas inlet channels and such that outlet faces are facing each other enclosing gas outlet channels.
A pertinent prior art to Bosquain et al. (US 4,541,851) disclose a reactor, in particular a container for purifying fluid by adsorption, comprising a case which has an axis and defines a first region and a second region respectively for connection to a source and to an outlet of a fluid to be treated, said first and second regions being separated by at least one space containing an annular bed of particles of active material, said at least one space being defined by two grates and having the shape of a sleeve having vertical generatrices, at least one of said grates being rigid in the axial direction, the grates being free to expand thermally in the axial direction independently of one another, and the two grates located respectively in an innermost position and an outermost position being rigid in the radial direction.
A pertinent prior art to Acharya et al. (US 5,728,198) disclose an air prepurification system which includes vertically oriented adsorption vessels containing, from top to bottom, a layer of moisture-selective adsorbent, a first layer of carbon dioxide-selective adsorbent and a second layer of carbon dioxide-selective adsorbent wherein the particle size of carbon dioxide-selective adsorbent in the second layer of carbon dioxide-selective adsorbent is smaller than the particle size of both the moisture-selective adsorbent and the carbon dioxide-selective adsorbent in the first layer of carbon dioxide-selective adsorbent, wherein the air purification system is designed for use in a temperature swing adsorption process in which air is passed downwardly through the adsorption vessels during the adsorption step and upwardly through the vessels during the adsorbent regeneration step.
A pertinent prior art to Minh (US 5,593,475) discloses a process and system for removing contaminants from air comprises flowing a compressed air stream comprising water and carbon dioxide to a first adsorbent zone for contacting with a first adsorbent effective in the adsorption of water by flowing the air in a direction within the first adsorbent zone parallel with the axis of the first adsorbent zone to form a dry gas; flowing the dry gas from the first vessel to a second adsorbent zone comprising a second adsorbent disposed in a radial arrangement about the same axis to remove carbon dioxide, wherein regeneration of the adsorbent beds may be carried out independently.
A pertinent prior art to Deckman et al. (US 8,529,664 B2) disclose a parallel channel contactor for removal of carbon dioxide from a gas mixture in the form of a monolith directly formed from the microporous adsorbent of the present invention and containing a plurality of parallel channels. 
A pertinent prior art to Miller (US 2,739,670) discloses a process and apparatus having an annular adsorbent configuration for the removal of water vapor, and condensable hydrocarbons from wet natural gas involving the contact of adsorbent material with the gas with resultant adsorption of the water vapor and condensable hydrocarbons by the adsorbent material and the subsequent treatment of the adsorbent material with a heated medium to vaporize and remove the water and condensable hydrocarbons and thereby reactivate the adsorbent material for further contact with the natural gases, the improvement which comprises rotating a series of separated thin beds of adsorbent material directly in succession and substantially continuously relative to and through a dehydration zone and a reactivation zone; continuously directing a flow of the gas to be treated through said dehydration zone; heating and recycling a flow of captive gas through said reactivating zone and a condensing and separating zone to gradually increase the vapor content of the captive gas stream until the dew point of said stream has been elevated to the temperature of said condensing and separating zone; continuously heating and recycling said captive gas stream after its dew point reaches the temperature of said condensing and separating zone, whereby the condensable vapor desorbed in the reactivation zone will be yielded as liquid in the condensing and separating zone; and continuously withdrawing the condensed liquid from the condensing and separating zone.
The cited prior arts, alone or in combination, do not teach or suggest a system for separating CO2 from a dilute feed, comprising: a plurality of radial flow adsorbent bed modules arranged in a Napoleon configuration, a radial flow adsorbent bed module comprising: a plurality of adsorbent bed sections, the adsorbent bed sections comprising a bed inner surface that faces a central axis of the radial flow adsorbent bed module and a bed outer surface at a larger radial distance from the central axis than the bed inner surface, the adsorbent beds comprising one or more adsorbents having amine functional groups, and a plurality of heat transfer sections, the plurality of heat transfer sections alternating with the plurality of adsorbent bed sections in the radial flow adsorbent bed module, the heat transfer sections comprising one or more heat transfer fluid conduits oriented substantially along an axial direction of the radial flow adsorbent bed module, the heat transfer sections comprising a transfer section inner surface that faces a central axis of the radial flow adsorbent bed module and a transfer section outer surface at a larger radial distance from the central axis than the interior surface, wherein the bed inner surfaces and the transfer section inner surfaces define an central volume, and wherein the radial flow adsorbent bed module comprises a substantially annular shape, as recited in claim 17 of claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772